O’Malley, J.
(dissenting). I dissent. The award of judgment to the plaintiff requires disregard of the well-established principle of the law of agency, that an agent for a disclosed principal may not be held for the latter’s obligation. The reasons for holding liable any person to whom delivery is made and who undertakes to pay freight charges, so well emphasized in the opinion of Crosby, J., in New York Cent. R. R. Co. v. Sharp (124 Misc. 265), lose much of their force when it is considered that Congress has now enacted that even a consignee to whom delivery is made may not be held liable if he discloses the name of the beneficial owner and gives notice that his receipt of the goods is solely as agent. (See Interstate Commerce Act [24 U. S. Stat. at Large, 380], § 3, subd. 2, added by Transportation Act of 1920 [41 id. 479], § 405 [now U. S. Code, tit. 49, § 3, subd. 2], as amd. by 44 U. S. Stat. at Large, 1447, chap. 510, § 1, approved March 4, 1927.)
Judgment directed for plaintiff. Settle order on notice.